Citation Nr: 0105449	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  98-05 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
right foot disability.

2.  Entitlement to an evaluation in excess of 30 percent for 
left foot disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.

4.  Entitlement to an increased (compensable) evaluation for 
hearing loss.


REPRESENTATION

Appellant represented by:	John Stevens Berry, attorney-
at-law


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from December 1948 to March 
1954.  In November 1998 the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for post-
traumatic stress disorder and remanded the issues of 
entitlement to an evaluation in excess of 10 percent for 
right foot disability, entitlement to an evaluation in excess 
of 10 percent for left foot disability, entitlement to a 
compensable evaluation for tinnitus, and entitlement to a 
compensable evaluation for hearing loss to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, for additional development.  The case was returned 
to the Board in December 2000.

An October 1999 rating decision granted an increased 
evaluation of 10 percent for service-connected tinnitus, 
effective June 10, 1999.  A February 2000 rating decision 
granted increased evaluations of 30 percent for service-
connected left and right foot disabilities, effective January 
12, 1998.  A February 2000 statement on behalf of the veteran 
is construed as a notice of disagreement to the January 12, 
1998, effective date of the increased evaluations for left 
and right foot disabilities.  An August 2000 supplemental 
statement of the case addresses the issues of entitlement to 
an effective date prior to January 12, 1998, for the grant of 
30 percent ratings for service-connected right and left foot 
disabilities.  Since no substantive appeal has been received 
by VA on the issues of entitlement to an effective date prior 
to January 12, 1998, for the grant of 30 percent ratings for 
right and left foot disabilities, these issues are not 
currently before the Board. 

An October 1999 rating decision denied entitlement to service 
connection for diabetes mellitus, hypertension, and end-stage 
renal failure; the veteran was notified of these denials and 
of his appellate rights later in October 1999.  A May 2000 
rating decision denied entitlement to service connection for 
hypertension with renal failure and granted a total 
disability rating based on individual unemployability; 
notification of the denial was sent to the veteran later in 
May 2000.  Since no subsequent correspondence addressing the 
denied issues has been received from or on behalf of the 
veteran, these issues are not currently before the Board.  
FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran does not have loss of toes, or parts, and 
persistent severe symptoms of frozen feet.

3.  The veteran is receiving the maximum schedular rating for 
tinnitus.

4.  Puretone thresholds on VA audiometry examination in 
August 1999 translate to hearing impairment of level I in the 
right ear and level II in the left ear.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for right foot disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7122 (1997); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7122 (2000).

2.  The schedular criteria for a rating in excess of 30 
percent for left foot disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7122 (1997); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7122 (2000).

3.  An evaluation in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (1998); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2000).

4.  The schedular criteria for a compensable rating for 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.85, Tables VI and VII, 
Diagnostic Code 6100 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The facts relevant to this case have been properly developed 
and the statutory obligation of VA to assist the veteran in 
the development of his claims has been satisfied.  
38 U.S.C.A. § 5107(a) (West 1991).  Since all records 
identified by the veteran that are relevant to the increased 
rating issues on appeal have been obtained, the Board has 
concluded that there is no prejudice to the veteran in the 
Board's adjudication of this issue in light of the 
requirements of the VCAA.  Bernard v. Brown, 4 Vet.App. 384, 
394 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities at issue.  The Board 
has found nothing in the historical record which would lead 
it to conclude that the current evidence of record is not 
adequate for rating purposes; nor has the Board found any of 
the historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein. 

BACKGROUND

On VA ear examination in June 1997, the veteran complained of 
difficulty hearing in most situations, especially when there 
was background noise.  He also complained of mild tinnitus 
that did not appear to bother him.  On authorized 
audiological evaluation in June 1997, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
15
20
45
60
LEFT
X
5
20
30
50

The average puretone threshold level at the relevant 
frequencies was 35 decibels in the right ear and 26 decibels 
in the left ear.  Speech audiometry in June 1997 revealed 
speech recognition ability of 92 percent in the right ear and 
84 percent in the left ear. 

On VA skin examination in June 1997, the veteran complained 
of bilateral foot pain and itching with discoloration of the 
toenails.  Physical examination revealed what was described 
as fair to good foot hygiene.  There were calluses on the 
plantar surfaces of both first metatarsals and the medial and 
main heel areas, greater on the left, with tenderness to 
palpation.  There was bilateral severe onychomycosis.  The 
diagnoses were bilateral onychomycosis; chronic dermatitis 
following exposure to chronic wet boots and frost exposure; 
and metatarsalgia, intermittent but severe at times.  The 
examination was accompanied by color photographs of the 
veteran's feet.

On VA ear examination in August 1999, the veteran complained 
of hearing loss and intermittent tinnitus.  On authorized 
audiological evaluation in August 1999, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
15
30
45
60
LEFT
X
20
25
40
50

The average puretone threshold level at the relevant 
frequencies was 38 decibels in the right ear and 34 decibels 
in the left ear.  Speech audiometry in August 1999 revealed 
speech recognition ability of 92 percent in the right ear and 
88 percent in the left ear. 

According to the results of a fee basis foot examination 
conducted in December 1999, the veteran complained of burning 
feet, mycotic nails, tinea pedis with hyperhydrosis, and 
arthralgia with trenchfoot.  There was no joint pain or 
limitation of motion or function of the feet during flare-
ups.  The veteran indicated that his daily occupational 
activities were affected because of the burning, blistering 
flare-ups and discomfort with arthralgias.  Physical 
examination revealed mycotic nails one through five with 
thigh yellow discoloration; hammered digits two through five, 
both at the proximal middle and middle distal phalanx, along 
with contracted digits; and bilateral pes cavus.  There was a 
lack of fat pad underneath the metatarsals, which resulted in 
irritation when bearing pressure, especially when walking on 
hard wood floors.  Using a goniometer, the only difficult 
passive and active range of motion was straightening out the 
toes with contracture of the digits.  There was no edema 
other than burning in the feet related to trench foot and 
metatarsalgia.  Vascular changes were also noted, with 
decreased circulation indicating minimal palpable pulses with 
decreased capillary fill time.  The veteran also had a tight 
Achilles tendon, with weakness and tenderness and loss of 
dorsiflexion.  

It was noted in December 1999 that X-rays showed pes cavus 
with cystic changes in the first left metatarsal and the 
heels, as well as heel spur formation and hammertoe 
deformities.  The diagnoses in December 1999 were 
metatarsalgia; peripheral vascular with beginning peripheral 
neuropathy; bilateral hammertoe deformities one through five; 
bilateral Achilles equinus; mycotic thick nails, bilateral, 
one through five; and tinea pedis, possibly trenchfoot, but 
no clinical correlation at this time related to this.

ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

The veteran's claims are original claims that were placed in 
appellate status by a Notice of Disagreement expressing 
disagreement with an initial rating award.  The rule from 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Bilateral Foot Disability

The veteran's foot disabilities are evaluated under 
Diagnostic Code 7122.  The Board notes that effective August 
13, 1998, which is during the appeal period, VA revised the 
criteria for evaluating cold injury residuals.  63 Fed. 
Reg. 37779 (1998).  In Karnas v. Derwinski, 1 Vet.App. 308, 
312-13 (1991), the Court held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.

Under the former criteria found at 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1997), a 30 percent evaluation was 
assigned for unilateral residuals of frozen feet with loss of 
toes, or parts, and persistent severe symptoms.  Note: With 
extensive losses higher ratings may be found warranted by 
inference to amputation ratings for toes and combination of 
toes; in the most severe cases, ratings for amputation or 
loss of use of one of both feet should be considered.  Under 
the criteria effective August 13, 1998, a 30 percent 
evaluation is assigned for cold injury residuals when there 
is arthralgia and other pain, numbness, or cold sensitivity 
plus two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, and X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  Note 
1: Separately evaluate amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy, under other 
diagnostic codes.  Separately evaluate other disabilities 
that have been diagnosed as the residual effects of cold 
injury, such as Raynaud's phenomenon, muscle atrophy, etc. 
unless they are used to support an evaluation under 
Diagnostic Code 7122.  38 C.F.R. § 4.104, Diagnostic Code 
7122 (2000).

The veteran is currently assigned separate 30 percent 
evaluations for his right and left foot disabilities, which 
is the maximum schedular evaluation assigned under the 
appropriate diagnostic code for unilateral residuals of a 
cold injury under either the old or new criteria.  A higher 
evaluation is considered warranted under the old criteria, by 
reference to ratings for amputation or loss of use of one or 
both feet, when there are extensive losses of toes or parts 
of toes.  However, in this case, there is no medical evidence 
of loss of toes or parts of toes.  A separate evaluation is 
authorized under the new criteria for other disabilities or 
complications such as peripheral neuropathy, unless they are 
used to support an evaluation under Diagnostic Code 7122.  
While beginning peripheral neuropathy was diagnosed on 
examination in December 1999, this is considered part of the 
symptomatology to support the separate 30 percent evaluations 
for the veteran's bilateral foot disability, as it appears to 
be related to the veteran's arthralgia or other foot pain.  
Therefore, an evaluation in excess of 30 percent for either 
right foot or left foot disability is not warranted.

Tinnitus

The veteran's tinnitus is evaluated under Diagnostic Code 
6260.  The Board notes that effective June 10, 1999, VA 
revised the criteria for evaluating hearing loss and 
tinnitus.  64 Fed. Reg. 25206-25209 (May 1999).  

Under the former criteria found at 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1998), a 10 percent evaluation is 
warranted for persistent tinnitus as a symptom of head 
injury, concussion, or acoustic trauma.  Under the criteria 
effective June 10, 1999, a 10 percent evaluation is warranted 
for recurrent tinnitus.  Note: A separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2000).  

The veteran is currently assigned a 10 percent evaluation for 
his service-connected tinnitus.  This evaluation is the 
maximum evaluation provided under the rating schedule for 
bilateral tinnitus.  Consequently, an increased evaluation is 
not warranted for tinnitus under the schedular criteria.  

Hearing Loss

Examinations of hearing impairment are conducted using the 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 hertz. The numeric designation of impaired efficiency is 
determined for each ear by using Table VI of the rating 
schedule and the percentage evaluation for hearing impairment 
in each ear is determined by using Table VII.  38 C.F.R. 
§ 4.85.  Although VA amended the part of the Schedule for 
Rating Disabilities that covers the ears and other sense 
organs in 1999, these changes did not affect the percentage 
evaluations relevant to this case.  

The results of VA audiometric examinations in June 1997 and 
August 1999 translate to numeric designations of level I 
hearing in the right ear and level II in the left ear.  
38 C.F.R. § 4.85, Table VI.  As noted above, determinations 
of hearing acuity are made using the designated hearing tests 
to find a hearing level for each ear.  The percentage 
evaluation warranted for each ear is then determined by 
comparing the levels found on audiology evaluation with the 
pertinent table.  When hearing is level I in one ear and 
level II in the other ear, the percentage evaluation assigned 
for bilateral hearing loss is zero percent.  38 C.F.R. 
§ 4.87, Table VII, Diagnostic Code 6100.  Consequently, a 
compensable evaluation for the veteran's bilateral defective 
hearing is not warranted under the schedular criteria.

Finally, the Board has also considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2000).  The record does not show 
that the veteran has required frequent hospitalizations for 
any of the service-connected disabilities at issue.  There is 
no evidence on file that the veteran's tinnitus or hearing 
loss limit his employability.  While the veteran's left and 
right foot disabilities certainly limit his employment 
options, the manifestations of the disabilities are those 
contemplated by the assigned ratings and there is no 
indication in the record that the average industrial 
impairment resulting from each disability is in excess of 
that contemplated by the assigned rating.  Therefore, the 
Board has determined that referral of the case for extra-
schedular consideration is not in order. 


ORDER

An evaluation in excess of 30 percent for right foot 
disability is denied.

An evaluation in excess of 30 percent for left foot 
disability is denied.

An evaluation in excess of 10 percent for tinnitus is denied.

A compensable evaluation for hearing loss is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 


